C. D. San Juan. Escalamiento en primer grado.
(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
*983Por cuanto, el acusado interpuso recurso de apelación en este caso para ante este Tribunal el 15 de mayo de 1942 sin haber notifi-cado el escrito de apelación al fiscal de distrito;
Por cuanto, el Fiscal de este Tribunal ha solicitado la desestima-ción de esta apelación por dicho motivo, alegando el acusado que dicha omisión se debió a una inadvertencia;
POR cuanto, repetidamente hemos resuelto que el recurso de ape-lación es puramente estatutario y por lo tanto es necesario el cumpli-miento estricto de la ley para ejercitarlo (Pueblo v. Rubio, 44 D.P.R. 889, 894);
PoR cuanto, el requisito de la notificación del recurso al fiscal es de carácter jurisdiccional y su omisión justifica la desestimación del recurso sin ser oído (Pueblo v. Rubio, 44 D.P.R. 889, 891, y Pueblo v. Martínez, 53 D.P.R. 578, 581);
’ POR tanto, procede desestimar y por la presente se desestima el recurso por carecer esta Corte de jurisdicción para conocer del mismo.